McCormac, J.,
dissenting. The decision of the Board of Tax Appeals is not supported by logic or precedent.
The hospitals in Troy, Piqua, and Sidney formed a joint hospital commission which conducted a four-year *156feasibility study which indicated that the construction and operation of a joint laundry facility would be the best means of replacing the outdated laundry and linen plants maintained individually by each of the hospitals. The commission specifically found that the construction and operation of a joint laundry facility would save $500,000 in construction costs, would reduce total employee requirements by 40 percent, and would assure continued accreditation of the hospitals by providing a laundry' and linen service that inet required infection control and quality standards.' The study also indicated that existing commercial laundries were unable to meet these standards.
Therefore, in the public interest, the hospitals formed a corporation known as Joint Hospital Services, Inc., to build a laundry plant to provide jointly these needed auxiliary services. Each of the three hospitals selected three members of the nine-member board of trustees of the subordinate corporation, which is a not-for-profit corporation specifically limited to providing laundry services to nonprofit and' charitable hospitals and nursing homes.
The sole issue in this cause is whether the sale of linen and laundry materials to Joint Hospital Services is exempt from the Ohio sales and use tax. Such sales are exempt if to an organization riot for profit, operated exclusively for charitable purposes. In Good Samaritan Hospital v. Porterfield (1972), 29 Ohio St. 2d 25, this court held that a parking garage is an essential and integral part of the proficient operation of a hospital and that materials incorporated in it are exempt from sales and use taxes as it is a building used exclusively for charitable purposes. The court reasoned, at page 29, that facilities for parking are an “ ‘essential and integral part of the hospital’s function’ ” and that they'are “ ‘necessary for the hospital complex.’ ” The court stated further that parking is necessary to the basic operation of a hospital, and thus concluded that the exemption applies. The required charitable purpose of the hospital of improving health and alleviating illness or disease 'Was also held applicable to its auxiliary parking enterprise.
*157Consistent with the Good Samaritan holding, .each of the three member hospitals herein eonld have constructed new laundry facilities, and the facilities would have qualified for sales and use tax exemption, pursuant to R. C. 5739.02(B) (12), since a laundry facility, like a parking facility, is an essential and integral part of the hospital function. Actually, laundry facilities are even more closely related to the alleviation of illness or disease than parking, since improperly cleaned laundry can be the instrument for the spread of certain types of bacterial infections.
Joint Hospital Services, Inc., has no purpose for its existence apart from the operation of its three hospital incorporators and should be considered as merely an agency or arm of the parent corporations for tax purposes. See Community Hospital Linen Services v. Commr. of Taxation (Minn. 1976), 245 N. W. 2d 190. The fact that, for reasons of economy and efficiency, the facility provides essential and necessary auxiliary services to more than one charitable organization should not affect its tax status. R. C. 5739.02 contains no language, even strictly construed, that indicates that a jointly-owned organization is to .be judged by different standards.
The decision of the Board of Tax Appeals places form over substance and discourages the pooling of resources by charitable organizations to provide needed auxiliary services at a lower cost to all. In these days of rapidly rising, costs, particularly of hospital services, it is important' that all possible encouragement be given to innovative measures for reduction of waste and duplication of services; The technical and unreasonable interpretation of R. C. 5739.02 by the board has a chilling effect on progressive measures such as those undertaken herein in the public, interest.
The decision of the Board of Tax Appeals should be reversed.
Locher, J., concurs in the foregoing dissenting opinion.